Wright, J.,
concurring. I agree with the majority that a reasonable reading of R.C. 3113.21(D)(2)(b)(iii) provides a trial court with the discretion to award attorney fees that were earned in connection with securing a lump-sum workers’ compensation award. I write separately because I believe that judges need some guidance as to the amount of fees to award.
R.C. 3113.21(D)(2)(c) provides courts with a procedure to follow in allowing an obligor’s employer, who is paying workers’ compensation benefits, to withhold a fee for complying with the court’s order to convey the benefits to the child-support agency. However, the statute is silent on providing a procedure for judges to follow in paying attorney fees out of the lump-sum award. Such a provision is present in the regulations of the Industrial Commission. The applicable regulation provides that in order to receive a lump-sum attorney fee, an attorney must submit an application documenting the services he provided, as well as the fee he is requesting. Ohio Adm.Code 4121-3-10(B)(2)(a). Upon receipt of the application, the Industrial Commission “may approve, disapprove or modify application for a lump sum payment to pay such attorney fees, and may allow the payment of a reasonable fee after review of the application and the supporting evidence.” Ohio Adm.Code 4121-3-10(B)(2)(b). However, because *490Ohio Adm.Code 4121-3-10(B)(2) does not apply to the allowance of attorney fees pursuant to R.C. 3113.21(D)(2)(b)(iii) judges are left with no guidance as to the amount of attorney fees to award. In the interest of judicial restraint, I am pleased that the majority does not take the step of setting forth guidelines governing this area. Instead, I believe that is the proper role of the General Assembly, and I urge our legislature to modify R.C. 3113.21 to provide appropriate guidance. Preferably that guidance will be consistent with the Industrial Commission regulations, so that whether the appropriate amount of attorney fees for a lump-sum workers’ compensation award is determined inside or outside the Industrial Commission, the standard under which that determination is made will be the same.